~u~ filnurl nf ~lr3,i[,
                               2017-SC-000115-KB

                                                        IQ) ffe\lJ[~.Mz?//7 //,,w '1.t.1111on, i)C_
KENTUCKY BAR ASSOCIATION                                                     MOVANT



V.                             IN SUPREME COURT



DAVID THOMAS SPARKS                                                   RESPONDENT



                              OPINION AND ORDER


      The Board of Governors ("Board") for the Kentucky Bar Association

("KEA") recommends this Court suspend Respondent, David Thomas Sparks,

from the practice of law for one year, to run consecutively with other pending

suspensions and that he be required to repay his former client, Donald G.

Meredith, the sum of $1,000.00. The Board further recommends that

Respondent be required to attend ancl successfully complete the Ethics·and

Professional Enhancement Program ("EPEP"), and that Respondent be referred

to the Kentucky Lawyer Assistance Program ("KYLAP"). The Board also

proposes that Respondent be required to satisfy all conditions imposed in other

pending disciplinary actions 1 and that Respondent be required to pay all costs



       1 Previously, by Opinion and Order, Respondent was suspended from the
practice oflaw in February 2016 for one hundred eighty one-one days, with one
hundred twenty days of that suspension probated with conditions. In September
 associated with this action. Respondent's bar roster address is 1719 Ashley

 Circle, Suite 100, P.O. Box 1925, Bowling Green, KY 42102-1925, and his KBA

 Member Number is 85840.


                                 I. BACKGROUND

       In December 2014, Donald G. Meredith paid Respondent $1,000.00 to

represent him in a foreclosure action in which Meredith and his wife claim that

$50,000.00 of personal property was stolen from their vacated home. After

paying Respondent the $1,000.00, Meredith claimed that Respondent provided

no legal services; that he failed to respond to two registered letters requesting

information; and that he also did not provide consultation or any work.

      After many unsuccessful attempts to. contact Respondent, Meredith filed

a bar complaint with the KBA in Aprir2016. Upon receiving and reviewing the

complaint, the Office of Bar Counsel ("OBC") mailed a copy to Respondent via

certified mail at his bar roster address. Respondent did not answer the

complaint. A couple of weeks later, OBC mailed the Warren County Sheriffs

Office a copy of the ~ompiaint for personal service at Respondent's bar roster

address. Eventually, .the Sheriffs Office was able to serve Respondent with a




2016, this Court suspended Respondent for one hundred eighty-one days to run
consecutively to his previous suspension. In December 2016, this Court revoked
Respondent's probation imposed in February 2016 due to violation of the conditions
assessed in that case·and imposed the remaining one hundred twenty day suspension
originally ordered in February 2016. Respondent must complete the one hundred
eighty-one day suspension ordered in September 2016, as well as, the one hundred
twenty day suspension that was probated in February 2016 and ordered in December
2016 to be served due to revocation.

                                        2
copy at a different address. Again, no response to the complaint was filed by

Respondent.

      In August 2016, the Inquiry Commission ("Commission") launched a

complaint against Respondent alleging the following violations:

(1) SCR 3.130(1.3) (Diligence) for failing to act with reasonable diligence and

promptness in representing a client; (2) SCR 3.130(1.4)(a)(2) (Communication)

for failure to consult with a client about the means by which the-client's

objectives are to be accomplished; (3) SCR 3.130(1.4)(a)(4) (Communication) for

failure to promptly comply with reasonable requests for information; (4) SCR

3.130(1.16)(d) (Declining or Terminating Representation) for abandoning the

client, failing to return the client's paperwork, failing to return any advance

payment not used, and failure to properly withdraw from the case upon

termination of representation; (5) SCR 3.130(8. l)(b) (Bar Admission and

Disciplinary Matters) for failure to respond to a lawful demand for information

from a disciplinary authority. The Commission's Charge was mailed to

Respondent in August 2016. It was retur;ned with a handwritten note that read

"BOX CLOSED, UNABLE TO FORWARD." Numerous other unsuccessful

attempts were made by the Warren County Sheriffs Department to serve

Respondent. Respondent has not filed an answer to the Commission's Charge.

                                   II. ANALYSIS

   Due to Respondent's failure to respond to the Charge, the Commission

submitted the matter to the Board of Governors under SCR 3.210(1), our rule



                                        3
for processing cases of default.2 Following a discussion of the charges,

seventeen members of the Board voted on Respondent's charges and

unanimously found him guilty of each charge. After considering Respondent's

prior disciplinary history, the Board unanimously recommended the

disciplinary measures proffered by the Commission as previously set forth

herein. The Board also voted that service of this suspension run consecutively

to the suspensions previously ordered in Kentucky Bar Association v. Sparks,

480 S.W.3d 278 (Ky. 2016)3; Kentucky Bar Association v. Sparks, 498 S,:W,3d

389 (Ky. 2016) 4 ; and Kentucky Bar Association v. Sparks, 505 S.W.3d 258 (Ky.

2016). 5

   Having reviewed the record, we agree that the Board reached the

appropriate conclusions as to Respondent's guilt." Respondent has not filed a

notice to this Court to review the Board's decision, and we do not elect to




       2 "If no answer is filed after a. Respondent is notified, the Inquiry Commission
shall order the record, together with such investigative evidence as may have been
obtained, to be submitted to the Board."
      3 In February 2016, by Opinion and Order, Re~pondent was suspended from
the practice of law for a period of one hundred eighty-one days, with sixty-one days to
be served and the remainder to be probated with conditions.
      4 In September 2016, by Opinion and Order, Respondent was suspended from
th~ practice of law for a period of one hundred eighty-one days to run consecutively to
the suspension ordered by this Court in February 2016.
      s In December of 2016, by Opinion and Order, this Court revoked the partially ·
probated suspension from February 2016 and ordered Respondent to setve the
remaining of the one hundred twenty days. One of the conditions of probation was
that Respondent was not to receive any new disciplinary charges after February 2016,
and the OBC received a new complaint in April 2016.            ·

                                           4
 review the decision of the Board under SCR 3.370(8).6 Accordingly, the

 decision of_the Board is hereby adopted under SCR 3.370(9).7

    For the foregoing reasons, it is hereby ORDERED:

   1. Respondent, David Thomas Sparks, is found guilty of violating SCR 3.130

      (1.3); SCR 3.130 (1.4)(a)(2); SCR 3.130 (l.4)(a)(4); SCR 3.130 (1.16)(d);

      and SCR 3.130 (8. l)(b).

   2. Respondent is suspended from the practice of law for one year to run

      consecutively with the one hundred eighty-one days from the February

      2016 Opinion and Order and another one hundred eighty-one day

      suspension from the September 2016 Opinion and Order, all to run

      consecutively.' Further Respondent is to be referred to KYLAP; directed to

      attend and successfully complete EPEP; directed to refund the $1,000.00

      unearned fee to Donald G. Meredith; and directed to satisfy all conditions

      imposed in this and the other pending disciplinary actions.

   3. As required by SCR 3.390, Respondent shall notify by letter duly placed

      with the United States Postal Service, all courts or tribunals in which he




       6 "If no notice of review is filed by either party, the Court may notify Bar
Counsel and Respondent that it will review the decision. If the Court so acts, Bar
Counsel and Respondent may each file briefs, not to exceed thirty (30) pages in length,
within thirty (30) days, with no right to file reply briefs unless by order of the Court,
whereupon the case shall stand submitted. Thereafter, the Court shall enter such
orders or opinion as it deems appropriate on the entire record."
       1 "If no notice of review is· filed by either of the parties, or the Court under
paragraph eight (8) of this rule, the Court shall enter an order adopting the decision of
the Board or the Trial Commissioner, whichever the case may be, relating to all
matters."


                                           5
   has matters pending, and all his clients of his inability to represent them

   and of the necessity and urgency of promptly retaining new counsel.

   Respondent shall simultaneously provide a copy of all such letters of

   notification to the Office of Bar Counsel. Respondent shall immediately

   cancel any pending advertisements to the extent possible, and shall

   terminate any advertising activity.

4. In accordance with SCR 3.450, Respondent is directed to pay all costs

   associated with these disciplinary proceedings against him, said sum

   being·$342.85, for which execution may issue from this Court upon

   finality of this Opinion and Order.

All sitting. All concur.

    ENTERED: JUNE 15, 2017.




                                     6